DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 1, filed 2 June 2021, with respect to claims 2-12 have been fully considered and are persuasive. Accordingly, the rejections of each of said claims has been withdrawn.
In particular, as indicted in the last office action mailed 17 March 2021, the only outstanding rejection against each of claims 2-12 was a double patenting rejection when considered with Blumenkranz et al. US Patent 9,817,019 B2. 
Because Applicant has filed a terminal disclaimer which was subsequently accepted as indicated by the terminal disclaimer review decision mailed 4 June 2021, the previous double patenting rejection claims against each of claims 2-12 has been withdrawn.

Reasons for Allowance
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 2: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a medical device comprising an accelerometer coupled to the shaft proximal to the joint, the cantilever beam being a portion of the wall positioned in a slot when considered in combination with the other limitations as recited in claim 2.
As to claims 3-12: Each of said claims depends ultimately from claim 2 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856